Obtaining goods on credit by false pretenses involving the statement of a fact as to the pecuniary condition or financial responsibility of the accused is a crime within section 6920, Code 1907. Beasley v. State, 59 Ala. 20; Woodbury v. State,69 Ala. 242, 44 Am. Rep. 515; 19 Cyc. 398 (IV, C, 2, I); People v. Conger, 1 Wheeler's Cr. Cas. (N.Y.) 449; People v. Haynes, 11 Wend. (N.Y.) 565; People v. Kendall, 25 Wend. (N.Y.) 399, 37 Am. Dec. 240; Clifford v. State, 56 Ind. 245. Such offense is also within section 6925, which not only denounces such false pretenses as crime, but fixes the venue of the trial of such case. In addition to this, it is made a crime by this section to bring, or cause to be brought into this state, money, goods, or chattels obtained by false pretenses in another state, and the statute fixes the venue of the trial of such cases.
The term "pecuniary condition," found in this section of the Code, comprehends, not only money in hand, but property and all other assets of value constituting an existing fact that go to make up financial responsibility as a basis of credit. Words 
Phrases (2d Series) p. 935; McCabe v. Jones, 141 Wis. 540,124 N.W. 486; Farnsworth v. Farnsworth, 58 Vt. 555, 5 A. 401; Jewett v. Jewett, 61 Vt. 370, 17 A. 734.
The indictment follows the Code form for indictments under section 6920, and was not subject to the objection made by the demurrer. Toliver v. State, 142 Ala. 1, 38 So. 801; Jones v. State, 136 Ala. 118, 34 So. 236; Noles v. State, 24 Ala. 672; Addington v. State, ante, p. 10, 74 So. 846.
The financial statement made by the defendant as to his holdings was properly received in evidence.
It was not shown that the witness Seay had any knowledge of the correctness of the entries on the "loose sheets" taken from the ledger of the Cudahy Packing Company, and it affirmatively appears that he did not make the entries. The predicate did not bring these entries within the rule authorizing the witness to refer to such entries to refresh his recollection, or bring them within any other rule authorizing their admission in evidence. B. R. L.  P. Co. v. Seaborn, 168 Ala. 658, 53 So. 241; Hitt Lumber Co. v. McCormack, 13 Ala. App. 453, 68 So. 696; Minge v. Barrett Bros., 14 Ala. App. 468, 70 So. 962; Shirley v. South. Ry. Co., 73 So. 430.1 The court erred in overruling the defendant's objection to the evidence.
The bill of exceptions does not purport to set out all the evidence in the case, and we will presume in favor of the ruling of the trial court that there was evidence showing that the check of date October 8, 1913, was presented to the bank referred to in the financial statement and payment refused on the date of its issue. Dickey v. State, 72 So. 608;2
Harper v. State, 109 Ala. 28, 19 So. 857. If this was the true state of facts, the issuance of the check was so soon after the statement that it was a circumstance affording a slight tendency that the statement was not true when made.
The corporate existence of the Cudahy Packing Company of Alabama was not an issue in the case, in the absence of sworn plea (Code 1907, § 6876), and the rulings of the court on the evidence offered by the defendant tending to dispute the corporate existence of this corporation were free from error.
The court erred in overruling the defendant's objection to the question to the witness Duncan:
"Was the making of that statement, shown here in evidence, by Charles Dennis, the reason the Cudahy Packing Company let him have the goods sold him thereafter?"
This question called for the conclusion or opinion of the witness with reference to an issue that was for the determination of the jury, and also for an undisclosed reason of another. Brandon v. Progress Distilling Co., 167 Ala. 365,52 So. 640.
The evidence offered by the defendant to show the character of his business and the daily deposits of money made therefrom in bank had a tendency to rebut the state's theory that the statement was made with fraudulent intent and should have been admitted.
Reversed and remanded.
1 198 Ala. 102.
2 15 Ala. App. 135.